DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.

Status
This Office Action is in response to the communication filed on 20 December 2021. Claim 20 has been cancelled, claims 1-3, 6, 9, 11-14, and 17-19 have been amended, and new claim 21 has been added. Therefore, claims 1-19 and 21 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the claim objection(s); therefore the Examiner withdraws the objection(s).
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112, except as to claims 18-19; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the claims 18-19 rejection(s) under 35 USC § 112(b); therefore the Examiner maintains the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 December 2021 was filed after the mailing date of the application on 30 December 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
The Examiner notes, however, that two references are listed twice (Wadwa et al., 20210012406 and Bui et al., 20180075512) and one listing of each is not being considered (i.e., the reference is not being considered twice), and Stoicoviciu (20120012406) is apparently a typographical error (transposing 2021 to 29012) 

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claim 18 recites “the corresponding anchor item at the third and fourth elements.
First, there is a lack of antecedent basis for the term “the corresponding anchor item” at the indicated locations of claim 18. Second, the term “anchor item” is not explained, described, or defined in Applicant’s specification. Although the term is used repeatedly, there is no indication regarding what is and/or is not an “anchor item”. The Examiner has searched for the term “anchor item” to attempt to identify if it has some plain or ordinary meaning; however, the results appear to predominantly relate to psychology, psychographics, mathematics, philosophy, DIF (differential item functioning), products or goods that have an anchor as a graphic or pattern design, etc. – there appears to be no specific or understood plain or ordinary meaning, especially as related to search queries. The Examiner further searched for the term in other applications and literature from Applicant/Assignee, and notes that several indicate this may refer to an item on a webpage, such a webpage the user is viewing, or an item placed in an electronic shopping cart, (see, e.g., Taghavi Nasr Abadi et al., U.S. Patent Application Publication No. 2021/0192568), and/or “an item that has been identified by a user 350 in some manner” (Mane et al., U.S. Patent 
Third, the claim phrasing makes it unclear if the “anchor item” is something present at the webpage, or if this is an “anchor item” of the search query. Applicant’s specification indicates that the anchor item is “determine[d] … based on the context corresponding to each of the plurality of search queries”, and a context is described at Applicant ¶ 0027 as “context may include items viewed or clicked on in response to the user query (e.g., items viewed or clicked on a search results page in response to the user query)” and Applicant ¶ 0028 as “the context of an item webpage (e.g., a webpage dedicated to an item) may be the item. In some examples, the context of a category webpage (e.g., a webpage dedicated to a category of items) is the category of the items being viewed.”
However, if the meaning of “anchor item” is somehow imported from the other Applicant applications, then the instant specification would indicate that “anchor item” and “context” are the same thing – whatever item is on a webpage. This means there is no determining of an anchor item – it is the context that is obtained, i.e., somehow received from somewhere. The other apparent interpretation that may 
At interview, Applicant asserted that an anchor item is the main item displayed on a webpage; however, it is noted that Applicant’s specification does not define, convey, or imply this meaning and where is it impermissible to import limitations from the specification into the claims, it would appear even more impermissible to import a meaning or definition from another specification (even if from the same Applicant or assignee), much less when the definition or meaning of the same term appears to be different for various other applications. Nevertheless, the Examiner will attempt to interpret “anchor item” as being the main item of a webpage.
Therefore, the Examiner is uncertain what is meant by an “anchor item”. For purposes of examination, this is being interpreted as the anchor item encompassing being an item from a webpage or shopping cart (but that indication of context is merely obtained, in any manner) and/or an anchor item just being an item being searched for.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1-11 and 21), method (claims 12-17), and non-transitory computer-readable medium (claims 18-19), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a system comprising: a computing device configured to: obtain session data identifying a plurality of search queries and corresponding context for a plurality of users; determine a corresponding item to display on a webpage for each of the plurality of search queries based on the context corresponding to each of the plurality of search queries; determine at least one recommended item for each of the plurality of search queries based on each of the plurality of search queries and the corresponding item; a webpage context for the webpage; obtain user session data characterizing a plurality of historic search queries for the user; determine a relevance value corresponding to each of the plurality of historic search queries based on each historic search query and the webpage context; determine at least one of the plurality of historic search queries based on the corresponding relevance values; determine at least one of the recommended items for the plurality of search queries based on the user search query and the determined at least one of the plurality of historic search queries; and transmit the at least one of the recommended items for display on the webpage.
Independent claim 12 is parallel to claim 1 above, reciting the same (or similar) limitations, but is directed to a method that does not indicate any requirement of using a computer. Independent claim 18 is also parallel to claim 1 above, reciting the same (or similar) limitations, but is directed to a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising the same/similar limitations.
The dependent claims (claims 2-11, 13-17, 19, and 21) appear to be encompassed by the abstract idea of the independent claims since they merely indicate executing a trained machine learning model to generate the recommended item (claims 2, 13, and 19) and identify search query and anchor item pairs (claims 3 
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of generating and storing item recommendations based on user search queries, and providing a/the recommended item in response to a/the query or queries; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are a system comprising: a computing device configured to perform the activities (at claim 1), and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising the activities (at claim 18). 
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The Examiner notes that even if the machine learning indicated at the dependent claims were considered to be additional to the abstract idea itself, 
Foote, Keith D., A Brief History of Machine Learning, dated 26 March 2019, downloaded from https://www.dataversity.net/a-brief-history-of-machine-learning/# on 13 April 2021, covering the history of machine learning in general indicates that machine learning is known as being many decades old, originating in the late 1940s and into 1950s, and being transferrable to other machines (e.g., pp. 1-3),
Belakhdar et al. (U.S. Patent Application Publication No. 2007/0240207, hereinafter Belakhdar) indicates that ““it is known to apply machine learning techniques to model and modify over time the parameters defining normal behaviour as compared to abnormal behaviour” (Belakhdar at 0009), and
Song et al. (U.S. Patent Application Publication No. 2013/0315475, hereinafter Song) indicates it is “well known to use inputs and correct outcomes to train various types of models and evaluate/optimize the trained system” (Song at 0140).

It is noted that the particular data collected or analyzed – even if considered as additional elements - are not considered significant. Even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms. Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm. An advance of this nature is ineligible for patenting (SAP v. Investpic, slip op at p. 2, line 22 – p. 3, line 13, 898 F.3d 1161, 1162 (Fed. Cir. 2018). And even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract (Id., slip op. at p. 10, lines 18-24, 898 F.3d 1161, 1167); see also MPEP §§ 2106.05(a)(II), 2106.05(g), and 2106.05(h) as citing to Electric Power Group.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely applying the abstract idea via computer (at least at claims 1 and 18).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
As noted above, the use of a trained machine learning model is considered part of the abstract idea; however, even if considered additional, and reconsidered here under the well-understood, routine, conventional (“WURC”) rubric, the above listed references also indicate that the use of such machine learning is WURC.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 7, 9-10, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tavernier (U.S. Patent No. 10,706,450).

Claim 1: Tavernier discloses a system comprising:
a computing device (see Tavernier at least at, e.g., column:lines 7:7-17; citation by number only hereinafter) configured to:
obtain session data identifying a plurality of search queries and corresponding context for a plurality of users (1:54-66, “system then uses these labeled search queries, as collected over a population of users and sessions”, 2:42-43, “in the context of an electronic catalog of items”, 3:20-29, “in the context of the electronic catalog” ambiguous terms are disambiguated to “predict or infer the intent associated with a search query. This concept of "intent" grounds the terms of the search query within the context of the electronic catalog to give them meaning with respect to the particular types of items that would satisfy the user's mission”, 5:49-58, “Although examples in the present disclosure focus on the context of digital shopping via an electronic catalog, the disclosed machine learning system can be used to customize browsing experiences outside of the context of an electronic catalog”, e.g., “news articles, educational resources, web pages/domains, and other digital content” and  “user missions for restaurants (or specific dishes or types of food), television shows, real estate listings, movies, music, events (e.g., concerts), vacation packages, … and to customize user interfaces to facilitate completion of such missions by the user, for example by providing advertisements relevant to the determined mission as the user continues their browsing experience”);

determine at least one recommended item for each of the plurality of search queries based on each of the plurality of search queries and the corresponding item (3:60-4:8, Fig. 1B, items 145A-D as determined recommended items based on the query, and 4:35-65, Fig. 1C, items 145D-G as determined recommended items based on the query);
store the at least one recommended item for each of the plurality of search queries and the corresponding items in an item recommendation database (10:10-13, “Upon completion of training, the trained system of models is stored for use in analyzing future queries submitted by the particular user”, 16:1-11, “data store 430 may include … databases … for storing and/or retaining information … such as an item data repository 432, user interaction data repository 434, query data repository 436, and trained models data repository 438. The trained models data repository 526 can include the parameters of machine learning models trained as described herein.”);
receive a user search request for a user, wherein the user search request identifies a user search query and a webpage context for the webpage (2:42-48, “in the context of an electronic catalog of items (e.g., products or services), the disclosed machine learning systems can autolabel search queries with catalog fields 
obtain user session data characterizing a plurality of historic search queries for the user (6:2-11,” the disclosed identification of intents and missions can be used to build profiles representing interests of particular users, for example based on catalog fields that significantly co-occur across search queries submitted by a particular user. This personalized intent analysis can be used, for example, to determine that when user A searches for ‘running shoes’ he really means ‘men's running shoes size 11,’ while when user B searches for ‘running shoes’ she really means ‘women's running shoes size 8’, 16:66-17:9;
determine a relevance value corresponding to each of the plurality of historic search queries based on each historic search query and the webpage context (7:18-30, “the process 200 collects data regarding search queries and associated user interactions …. the interactions can additionally or alternatively include shopping cart adds that do not result in a purchase, search refinements, further related (possibly more specific) queries, and interaction with displayed search results (e.g., clickstreams (viewing a sequence of detail pages), streaming digital media search results). These actions are also considered as a positive vote by the user that the 
determine at least one of the plurality of historic search queries based on the corresponding relevance values (1:54-66, 12:41-67, autolabeling queries with catalog fields, 3:1-33, matching attribute-value pairs to catalog fields, 7:18-30, 18:39-44);
determine at least one of the recommended items for the plurality of search queries based on the user search query and the determined at least one of the plurality of historic search queries (3:60-4:8, Fig. 1B, items 145A-D as determined recommended items based on the query, and 4:35-65, Fig. 1C, items 145D-G as determined recommended items based on the query); and
transmit the at least one of the recommended items for display on the webpage (3:60-4:8, Fig. 1B, items 145A-D as determined recommended items based on the query, and 4:35-65, Fig. 1C, items 145D-G as determined recommended items based on the query).

Claim 2: Tavernier discloses the system of claim 1, wherein determining the at least one recommended item for each of the plurality of search queries comprises executing a trained machine learning model to generate the at least one 

Claim 3: Tavernier discloses the system of claim 2, wherein the trained machine learning model is trained with training data identifying search query and item pairs (Tavernier at 1:54-66, “system then uses these labeled search queries, as collected over a population of users and sessions”, 3: 24-29, “the disclosed system preferably mines large quantities of collected behavioral data (including search submissions and associated item selection actions of users) for purposes of building a model”). 

Claim 4: Tavernier discloses the system of claim 1, wherein the computing device is configured to:
generate an embedding for each of the at least one recommended items (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”);
determine at least one additional recommended item for each of the at least one recommended items based on the embeddings (Tavernier at 1:67-2:3, “the machine learning system can identify the user's intent and customize subsequently displayed recommended content”, Figs. 1B and 1C, items 145A-G, indicating at least four recommended items); and


Claim 5: Tavernier discloses the system of claim 4, wherein generating the embedding for each of the at least one recommended items comprises executing an artificial neural network (Tavernier at 10:46-11:25, artificial neural network, also in the form of a recurrent neural network (RNN) and/or convolutional neural network (CNN)). 

Claim 7: Tavernier discloses the system of claim 1, wherein the computing device is configured to:
receive current session data identifying a current search query (Tavernier at 3:60-4:8, 4:35-65, Figs. 1B and 1C, item 105, “red dress” and/or “red dress size 6” as the current session search query, and items 145A-G as the recommended items); and


Claim 9: Tavernier discloses the system of claim 1, wherein storing the at least one recommended item for each of the plurality of search queries and the corresponding items in the item recommendation database comprises:
generating a first plurality of word embeddings corresponding to each of the plurality of search queries (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”);
generating a first query embedding based on the first plurality of word embeddings corresponding to each of the plurality of search queries (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”); and
storing the first query embedding for each of the plurality of search queries in the item recommendation database (Tavernier at 10:10-13, “Upon completion of training, the trained system of models is stored for use in analyzing future queries submitted by the particular user”, 16:1-11, “data store 430 may include … databases … for storing and/or retaining information … such as an item data repository 432, user interaction data repository 434, query data repository 436, and trained models 

Claim 10: Tavernier discloses the system of claim 9, wherein the computing device is configured to:
receive current session data identifying a current search query (Tavernier at 3:60-4:8, 4:35-65, Figs. 1B and 1C, item 105, “red dress” and/or “red dress size 6” as the current session search query, and items 145A-G as the recommended items);
generate a second plurality of word embeddings based on the current search query (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”);
generate a second query embedding based on the second plurality of word embeddings (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”); and
determine a first recommended item from the at least one recommended items stored in the item recommendation database based on comparing the second query embedding to at least a portion of the first query embeddings for the plurality of search queries stored in the item recommendation database (Tavernier at 10:10-13, “Upon completion of training, the trained system of models is stored for use in analyzing future queries submitted by the particular user”, 16:1-11, “data store 430 may include … databases … for storing and/or retaining information … such as an item data repository 432, user interaction data repository 434, query data repository 

Claim 21: Tavernier discloses the system of claim 1, wherein determining the relevance value corresponding to each of the plurality of historic search queries based on each historic search query and the webpage context comprises determining the relevance value corresponding to each of the plurality of historic search queries based on at least one word of each historic search query and at least one word of the webpage context (7:18-30, “the process 200 collects data regarding search queries and associated user interactions …. the interactions can additionally or alternatively include shopping cart adds that do not result in a purchase, search refinements, further related (possibly more specific) queries, and interaction with displayed search results (e.g., clickstreams (viewing a sequence of detail pages), streaming digital media search results). These actions are also considered as a positive vote by the user that the item satisfies their search query” – the votes indicating related queries as the value, 18:39-44, “any user-selectable menus on the item detail page relating to the attributes in the query can be pre-selected with the values of the query. For example, if the user selects to view the detail page of a dress that is available in black and red, the option of “red” can be automatically selected based on the user's query”).



Claims 18-19 are rejected on the same basis as claims 1-2 and 7 above since Tavernier discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations (Tavernier at 7:7-17) comprising the same or similar activities as at claims 1-2 and 7 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tavernier in view of Lin et al. (U.S. Patent Application Publication No. 2011/0078127, hereinafter Lin).

Claim 6: Tavernier discloses the system of claim 1, but does not appear to explicitly disclose wherein the computing device is configured to determine a plurality of most frequent search queries of the plurality of search queries, wherein 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the contextual search recommendations of Tavernier with the closest query substitution of Lin in order to determine the most frequent queries and select the closest query of the most frequent queries when the query is not among the most frequent so as to improve search results and lessen costs.
The rationale for combining in this manner is that determining the most frequent queries and selecting the closest query of the most frequent queries when the query is not among the most frequent is the use of known techniques to improve similar devices, methods, or products in the same way so as to improve search results and lessen costs as explained above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tavernier in view of Chang et al. (U.S. Patent Application Publication No. 2013/0166303, hereinafter Chang).

Claim 8: Tavernier discloses the system of claim 7, wherein the current search query comprises a plurality of words (Tavernier at 3:60-4:8, 4:35-65, Figs. 1B and 1C, item 105, “red dress” and/or “red dress size 6” as the search query), but does not appear to explicitly disclose and wherein the computing device is configured to normalize the current search query by: removing punctuation from the plurality of words; removing stop words from the plurality of words; and stemming the plurality of words, wherein determining the first recommended item from the at least one recommended items stored in the item recommendation database is based on the normalized current search query. Chang, however, teaches a query parser where “the query parser 220 may normalize the query text through tokenization and filtering steps, case folding, punctuation removal, stopword elimination, stemming, or other techniques” (Chang at 0044) among other techniques (e.g., textual expansion and disambiguation) (Chang at 0044-0045) so as to turn a semi-structured text query (Chang at 0042) into “a well-formed, typed query” (Chang at 0044). Therefore, the Examiner understands and finds that normalizing a query by removing punctuation and stop words, as well as stemming the query words, is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as turn a semi-structured query into a well-formed, typed query.

The rationale for combining in this manner is that normalizing a query by removing punctuation and stop words, as well as stemming the query words, is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as turn a semi-structured query into a well-formed, typed query as explained above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tavernier in view of Henkin et al. (U.S. Patent Application Publication No. 2010/0138452, hereinafter Henkin).

Claim 11: Tavernier discloses the system of claim 10, wherein the computing device is configured to:
determine a user identification and the webpage context based on the current session data (Tavernier at 6:2-11, “the disclosed identification of intents and missions can be used to build profiles representing interests of particular users, … for example, to determine that when user A searches for "running shoes" he really means "men's running shoes size 11," while when user B searches for "running shoes" she really means "women's running shoes size 8.”);

However, Tavernier does not appear to explicitly disclose determine a relevance of the historic search query to the webpage context; and determine a second recommended item from the at least one recommended items stored in the item recommendation database when the relevance is beyond a threshold. Where Tavernier indicates that the recommendation results are relevant and “The disclosed techniques also result in more immediate presentation of relevant results … [and] avoid presenting items (and detail pages for items) that are not relevant to a search, reducing load on the system by eliminating the unnecessary download of information that is not relevant for the user.” (Tavernier at 2:36-41), Tavernier does not appear to score relevance against a threshold. Henkin, however, teaches “a data analysis engine may be utilized which is operable to analyze historical information including user behavior information and advertising-related information” (Henkin at 0008) and a relevancy module to score ads, including according to page topic information (i.e., the anchor) (Henkin at 0060) “for providing identifying and selecting ads that are relevant to the content of the page” (Henkin at 0061), and “a numerical threshold could be used (e.g., based on a calculation taking into account both relevance and estimated revenue, weighted as desired) may be used in determining whether a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the contextual search recommendations of Tavernier with the relevance determination of Henkin in order to determine relevance to webpage context is beyond a threshold so as to better select contextually relevant information or content to display to a user.
The rationale for combining in this manner is that determining relevance to webpage context is beyond a threshold is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to better select contextually relevant information or content to display to a user as explained above.

Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.



Applicant first alleges the claim objections are overcome (Remarks at 11). The amendment appears to overcome the objections; therefore, the Examiner withdraws the objections, and notes that the arguments are considered to be moot and not persuasive.

Applicant next alleges or implies that the submitted drawings are accepted – apparently only because they have not been rejected (Remarks at 11-12); however, the drawings are neither accepted nor rejected at the current time. MPEP § 608.02 indicates throughout that the standard regarding this is only that Applicant will be notified if or when the drawings are not acceptable. There appears to be no rule that the Examiner accept drawings at first or subsequent examinations, and the Examiner notes that MPEP § 608.02(I)(A) and 35 USC § 113 indicate that “applicant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented", and the amended claims at any time in the future (depending on the amendment(s) made) may require correction, amending, or replacement. Therefore, the Examiner will notify if and/or when it is found that the drawings are unacceptable as based on the claims (i.e., the subject matter sought to be patented). The Examiner notes that the drawings are NOT accepted for the entirety of 

Applicant then alleges that the § 112 rejections are overcome (Remarks at 12); however, the same lack of plain meaning or defined meaning for the term “anchor item” still exists for claim 18 and therefore also dependent claim 19. As such, although the rejections are withdrawn for claims 1-17 and 20, the rejection of claims 18-19 is maintained based on the same issues as noted earlier.

Applicant then repeats all of claim 1 (Remarks at 12-13), emphasizing by bold and italics the “receive a user search …” and “determine a relevance value …” steps, and arguing that “The cited portions of Tavernier fail to teach these features” (Id. at 13), but then also arguing that “nowhere does Tavernier teach” the emphasized receiving and determining steps, but also the “obtain user session data …” step (Id.). Applicant then discusses Tavernier and asserts that “Applicant does not concede nor agree[] with” the positive votes of Tavernier being a relevance value (although “relevance” was just added by the amendment). Applicant then continues by alleging that “while the claimed subject matter includes ‘determin[ing] a relevance value corresponding to each of [a] plurality of historic search queries based on each historic search query and [a] webpage context [identified by the user search Id. at 14). 
Applicant has written a broad description that does not appear to define terms such as “context” and “value”, but has merely used the terms and in some instances given some examples. A “value” and especially “relevance value” is never defined. The term “relevancy value” is used at Applicant ¶ 0007, but never defined, described, or exemplified there. Other values, including an “error value” are indicated at Applicant ¶ 0007 and “error value” is mentioned more at Applicant ¶ 0041; however, these are apparently not a relevance value. Next, Applicant ¶ 0050 indicates that “a relevance value for each historical search query is determined based on the webpage context”, but not what a relevance value is, or how it is determined. The next mention of any “value” is Applicant ¶ 0053 indicating that “the user search query representations stored in database 116 may be stored using a key-value configuration where each user search query representation acts as a ‘key’ and the associated item recommendations are the ‘values.’ Item recommendation computing device 102 may obtain the ‘values’ for the ‘key’ that corresponds to the user search query representation or historical user search query representation being serviced.” This may or may not be related to a relevance value, but merely indicates that a “value” may be a recommendation item (i.e., not a numerical value or score, for instance). The next discussion of “value” is “error value” or “error values” at Applicant ¶¶ 0084-0085. Then, finally (i.e., the last mention of any “value”) 
Similarly, the term “context” is often mentioned; however, in reference to a webpage and/or what a webpage context is or requires, there is little discussion. Applicant’ summary at ¶¶ 0005-0015 use the terms “context” and in reference to a webpage context, but without definition or further description. Applicant ¶¶ 0027-0028 discuss context – mostly related to query context, but also page context and/or context of a webpage, but indicate that “context may include items viewed or clicked on in response to the user query (e.g., items viewed or clicked on a search results page in response to the user query)” (at 0027) and that “the context of an item webpage (e.g., a webpage dedicated to an item) may be the item … , the context of a category webpage (e.g., a webpage dedicated to a category of items) is the category of the items being viewed … [and] if the user is on a cart webpage (e.g., an online cart webpage showing items added to an online shopping cart), the context of the webpage may be the items in the cart”. Similarly, the next mention of any “context” is Applicant ¶ 0050 indicating that “for an item page, webpage context may include a webpage address, a product title, and a product category. For a category webpage, the context may include the category of the items being viewed. For a cart 
Therefore, according to the breadth of Applicant’s description (which provides the light of the specification for the claims), any search request for a product or item such as those indicated in Tavernier would appear to necessarily include the search query and therefore also the webpage context (since it is, or may be, the item, category, or cart item per Applicant’s specification). For instance, any search for a “car” would include the query “car” (including the word or term “car”) and this also is at least the category for the search – that the user is searching for a “car” without anything more specific than that stated category. As to the “value”, the Examiner notes Applicant’s description as above, and the only examples of ANY form for the term “value” is Applicant ¶ 0053 indicating that “item recommendations are the ‘values.’” Therefore Tavernier appears even more explicit (than Applicant’s 
The recitations to Tavernier are to/for specific items and/or categories that Applicant describes as being both the search term/query and the webpage context. Even if the “positive votes” of Tavernier were considered to be the “relevance value”, the fact that the user(s) providing such a vote interaction indicates the relevance: Tavernier indicates that “the process 200 collects data regarding search queries and associated user interactions” – i.e., that the interactions are relevant to the queries, “the interactions may include or be limited to items purchased from the displayed search results, as this is a strong positive signal that the item satisfied the mission of the user … [and/or] the interactions can additionally or alternatively include shopping cart adds … interaction with displayed search results (e.g., clickstreams (viewing a sequence of detail pages)”, etc. (Tavernier at 7:18-28). If Applicant wants, or wanted, something more specific for the claim requirements, then Applicant should point to their specification for support and amend the claims to more specifically and positively recite what they wish required.
Applicant then relies on the above argument(s) to allege that claims 6, 8, and 11 are not disclosed or taught; therefore, the Examiner relies on the above explanation in response.

Remarks at 15-23), making the same allegations as presented previously on 28 September 2021, except as to include the amended phrasing, the updated summary statement of the abstract idea, and minor occasional phrasing changes (e.g., “As an initial point”, instead of “Moreover” at the previous response – at p. 17 of both the instant and previous Remarks; inserting “at least” into “Thus, when properly…” at p. 20 of the instant Remarks as compared to p. 19 of the 28 September 2021 Remarks, and referring to “the Final Office Action” instead of “the Office Action”). Therefore, since the Examiner addressed these arguments previously, the Examiner merely notes the previous response.

Therefore, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Brownlee, Jason, What Are Word Embeddings for Text?, dated 11 October 2017, downloaded 2 July 2021 from https://machinelearningmastery.com/what-are-word-embeddings/, indicating what is meant by “embeddings” (since not explained, or not explained well, by Applicant’s disclosure).
Karani, Dhruvil, Introduction to Word Embeddings and Word2Vec, dated 1 September 2018, downloaded 2 July 2021 from 
Deng, Houtao, Recommender Systems in Practice – How companies make product recommendations, dated 13 February 2019, downloaded 2 July 2021 from https://towardsdatascience.com/recommender-systems-in-practice-cef9033bb23a discussing recommender systems, such as content-based recommendations (i.e., as related to an anchor item as understood for examination).
Panuganty (U.S. Patent Application Publication No. 2017/0097940) indicates “The analytical search engine 600, by way of disambiguation suggestion component 618, identifies the context in which such a word is used in the search query by the user and displays the search results for the most relevant one. The system automatically picks the best possible choice and re-phrases the user query. Other possible choices can be shown to the user. Thus, for a given user, the system picks the most possible and relevant answer for the context of a given query based on search history, user preferences, user profile, geolocation, and other parameters such as those mentioned above.” (Panuganty at 0100).
Bonforte et al. (U.S. Patent Application Publication No. 2009/0228277, hereinafter Bonforte) Indicates voice recognition for searching where “text is forwarded to a search engine 103, where the text is processed in the same manner as if the same text query was entered into a search box. In the event that a query is misspelled, or query terms are interpreted to have several different meanings, the disambiguation component 104 searches the query history database 105 to 
Maruti Techlabs, What are Product Recommendation Engines? And the various versions of them?, dated 28 September 2017, downloaded 8 October 2021 from https://towardsdatascience.com/what-are-product-recommendation-engines-and-the-various-versions-of-them-9dcab4ee26d5, indicating a majority of E-Commerce sites use recommendation engines that consider the history of what a user has searched or browsed for in addition to the current searching.
Guha (U.S. Patent Application Publication No. 2007/0038614) indicates a programmable search engine where the context of the search is considered in making a recommendation for the search query.
Contextual searching, from Wikipedia, dated 27 September 2018, from https://en.wikipedia.org/w/index.php?title=Contextual_searching&oldid=861390169, downloaded 20 January 2022, indicating various forms of contextual searching, including Explicitly Supplied Context, such as Inquirius 2 where “users enter a query 
Singh (U.S. Patent Application Publication No. 2009/0259632) determining a Jaccard similarity score between queries and webpages (see, e.g., Singh at 0042).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622